Citation Nr: 1209492	
Decision Date: 03/14/12    Archive Date: 03/28/12

DOCKET NO.  08-31 265	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

2.  Entitlement to an increased evaluation (rating) in excess of 10 percent for hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


ATTORNEY FOR THE BOARD

T. Sherrard, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active service from June 2001 to October 2001, and from February 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction over the Veteran's claims file was subsequently transferred to the Waco, Texas RO.

On her VA Form 9, the Veteran requested a hearing before the Board.  The hearing was scheduled for September 12, 2011, at the Waco RO; however, the Veteran did not report for the hearing, and no request for postponement was received and granted prior to the hearing date.  Under 38 C.F.R. § 20.704(d) (2011), when a veteran fails to appear for a scheduled hearing and no request for postponement is received, the claim is processed as though the request for hearing had been withdrawn.  Therefore, this case will be processed as though the request for a hearing was withdrawn, and the Board can now proceed to appellate review.  


FINDINGS OF FACT

1.  The Veteran did not engage in combat with the enemy during service.

2.  The Veteran has a current diagnosis of PTSD.

3.  The Veteran's claimed stressors involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy, and are consistent with the places, types, and circumstances of her service in Iraq.

4.  A VA psychologist confirmed that the claimed stressors are adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressors.

5.  For the entire rating period on appeal, the Veteran's hidradenitis suppurativa has been manifested by skin lesions and scarring, affecting less than 20 percent of the entire body and less than 20 percent of exposed areas, and has not required any corticosteroids or other immunosuppressive drugs.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, the criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).

2.  The criteria for an evaluation in excess of 10 percent for hidradenitis suppurativa have not been met for any period.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.118, Diagnostic Code 7806 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

The notice requirements of VCAA require VA to notify the claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  The Board notes that a "fourth element" of the notice requirement requesting the claimant to provide any evidence in the claimant's possession that pertains to the claim was removed from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353 -356 (April 30, 2008). 

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  The notice included provisions for disability ratings and for the effective date of the claim. 

In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment and earning capacity, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 
580 F.3d 1270 (2009).  

With regard to the service connection for PTSD claim, in view of the favorable disposition herein, additional discussion of those procedures is unnecessary as any defect in the notice or assistance provided to the Veteran constituted harmless error.

With regard to the increased rating claim, in a timely June 2006 letter, the RO provided notice to the Veteran regarding what information and evidence is needed to substantiate a claim for an increased rating, what information and evidence must be submitted by the Veteran, and what information or evidence VA will attempt to obtain.  The notice letter further described how VA determines disability ratings and effective dates, and advised him that VA used a published schedule for rating disabilities that determined the rating assigned and that evidence considered in determining the disability rating included the nature and symptoms of the condition, the severity and duration of the symptoms, and the impact of the condition and symptoms on employment.    

The Board is also satisfied VA has made reasonable efforts to obtain relevant records and evidence.  Specifically, the information and evidence that has been associated with the claims file includes the Veteran's service treatment records, private treatment records, VA treatment records, and other records identified by the Veteran. 

The Veteran has been afforded an adequate examination on the issue of rating the hidradenitis suppurativa disability.  VA provided the Veteran with examinations in June 2005 and December 2008.  The Veteran's history was taken, and complete examinations were conducted, to include a thorough examination of the skin.  Conclusions reached and diagnoses given were consistent with the examination report.  Therefore, the Veteran has been afforded adequate examinations on the issue decided herein.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The Court has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Service connection for PTSD requires: medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (conforming to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  The applicable regulation requires that the in-service stressor or traumatic event involve actual or threatened death, serious injury, or a threat to the physical integrity of self or others and the person's response involve intense fear, helplessness, or horror.  See DSM-IV § 309.81 (4th ed. 1994).

In adjudicating a claim for service connection for PTSD, the evidence necessary to establish the incurrence of a stressor during service to support a claim of entitlement to service connection for PTSD will vary depending on whether or not the Veteran was "engaged in combat with the enemy."  See Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If it is determined through military citation or other supportive evidence that a veteran engaged in combat with the enemy, and the claimed stressors are related to combat, a veteran's lay testimony regarding the reported stressors must be accepted as conclusive evidence as to their actual occurrence and no further development or corroborative evidence will be necessary, provided that the testimony is found to be satisfactory, that is, not contradicted by service records, and "consistent with the circumstances, conditions, or hardships of such service."  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d),(f); Doran v. Brown, 6 Vet. App. 283, 289 (1994).  To gain the benefit of a relaxed standard for proof of service incurrence of an injury or disease, 38 U.S.C.A. § 1154(b) requires that a veteran have actually participated in combat with the enemy.  See VAOPGCPREC 12-99.

If it is determined that a veteran did not engage in combat with the enemy, or the claimed stressor is not related to combat, a veteran's lay testimony alone will not be enough to establish the occurrence of the alleged stressor.  In such cases, the record must contain service records or other corroborative evidence which substantiates or verifies a veteran's testimony or statements as to the occurrence of the claimed stressors.  See Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).

With regard to stressor verification, the VA regulation at 38 C.F.R. 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  The paragraph reads as follows: 

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity"' means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3) (2011), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of a veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

A significant factor to be considered for any opinion is the accuracy of the factual predicate, regardless of whether the information supporting the opinion is obtained by review of medical records or lay reports of injury, symptoms and/or treatment.  See Harris v. West, 203 F.3d 1347, 1350-51 (Fed. Cir. 2000) (examiner opinion based on accurate lay history deemed competent medical evidence in support of the claim); Kowalski v. Nicholson, 19 Vet. App. 171, 177 (2005) (holding that a medical opinion cannot be disregarded solely on the rationale that the medical opinion was based on history given by the veteran); Reonal v. Brown, 
5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis).

It is the Board's responsibility to evaluate the entire record on appeal.  See 
38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for PTSD

In this case, the Veteran alleges she has PTSD due to several stressors that occurred when she was stationed in Iraq during active service.  Specifically, she reports that she saw dead children and severely wounded soldiers, was exposed to insurgent enemy action while serving on guard duty, and went on convoys during which she feared the use of improvised explosive devices (IEDs).  In addition, she avers that several of the units she was assigned to while in Iraq were mortared, that a friend of hers was killed while on rest and recuperation (R&R), and that the Iraqis shot down a helicopter while she was there.  

First, the Board finds that the evidence does not show, nor does the Veteran allege, that she engaged in direct combat with the enemy during active service.  Her 
DD Form 214 shows a Military Occupational Specialty (MOS) of fabric repair specialist, and she confirms that she did not have a combat-related MOS.  She received a Global War on Terrorism Expeditionary Medal and Global War on Terrorism Service Medal; both of these medals indicate that she may have been in a theater of combat, but not that she was directly involved in combat with the enemy.  The DD Form 214 also shows more than one year of foreign service, with service in Southwest Asia from February to April 2004.  Her service personnel records also indicate she was ordered to active duty under Operation Enduring Freedom and Operation Iraqi Freedom; however, there is no objective evidence that the Veteran "engaged in combat with the enemy."  For this reason, 38 U.S.C.A. § 1154(b), discussed above, is not applicable in this case.
  
With regard to the first element necessary for a grant of service connection (medical evidence of PTSD), there are diagnoses of PTSD of record in accordance with DSM-IV criteria.  The first requirement for any service connection claim is competent evidence of existence of a current disability.  Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992).  The Veteran was first diagnosed with PTSD by a VA psychologist in October 2006 at the Frank Tejeda VA Outpatient Clinic.  The psychologist conducted a thorough mental health evaluation and assessed an Axis I diagnosis of PTSD after determining that all of the DSM-IV criteria for a PTSD diagnosis had been met.  

The second criterion for service connection for PTSD is credible supporting evidence that the claimed in-service stressor occurred.  The Board finds that the evidence is at least in equipoise as to whether the Veteran's claimed stressors occurred.  First, the claimed stressors involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others due to attack by the enemy.  The claimed in-service stressors are consistent with the places, types, and circumstances of her service in Iraq.  Although the service personnel records do not specifically show service in Iraq, the service treatment records do establish that she was in Iraq in 2003.  Specifically, an October 2003 treatment note is from a clinic at the Forward Operating Base (FOB) Ridgeway in Iraq.  In addition, a September 2003 treatment note states that the Veteran was on a convoy and had spent four days at Camp Anaconda, also in Iraq.  Thus, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressors under the recent amendment to the governing regulation, i.e., the new 38 C.F.R. § 3.304(f)(3), supra.  Furthermore, the Veteran is credible, as her various accounts of her stressors have been consistent.  Resolving reasonable doubt in favor of the Veteran, the Board finds that the claimed stressors occurred.

Finally, the third criterion, a link, established by medical evidence, between current symptoms and an in-service stressor, is met in this case.  Under the new 38 C.F.R. § 3.304(f), a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor.  Here, as discussed above, the Veteran was diagnosed with PTSD by a VA psychologist in October 2006, and the doctor based his diagnosis on her claimed in-service stressors.  He specifically found that the DSM-IV criteria had been met based on the Veteran's military stressors, and provided examples of how the stressors and her response to them met each criterion.  For example, he found that her claimed stressors, such as enduring regular mortar attacks, seeing men badly injured or killed, and seeing dead children, involved actual or threatened death or serious injury.  Moreover, the Veteran's response involved intense fear, helplessness, or horror; she described fearing for her life and experiencing feelings of horror in response to her stressors.  Thus, the evidence demonstrates that a VA psychologist determined that the claimed stressors are adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressors.

The Board finds that the weight of the competent evidence is at least in relative equipoise on the question of whether the Veteran's currently diagnosed PTSD is related to active service.  For these reasons, and with resolution of reasonable doubt in favor of the Veteran, the Board finds that the criteria for service connection for PTSD are met.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Disability Rating Criteria

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2011).

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical as well as industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2011).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2011). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011).  As is the case here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

There is no Diagnostic Code that specifically addresses hidradenitis suppurativa; therefore, the Veteran's skin disorder has been evaluated to an analogous disability under DC 7806, which addresses dermatitis or eczema.  Diagnostic Code 7806 provides a 60 percent evaluation when more than 40 percent of the entire body or more than 40 percent of exposed areas are affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period; a 30 percent evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period; a 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period; and a noncompensable, or 0 percent, evaluation is assigned when less than 5 percent of the entire body or less than 5 percent of exposed areas are affected, and; no more than topical therapy is required during the past 12-month period.  38 C.F.R. § 4.118.

The Board notes that, during the pendency of the Veteran's claim and appeal, amendments were made to the criteria for rating the skin, effective October 23, 2008.  See 73 Fed. Reg. 54,708 (September 23, 2008) (codified at 38 C.F.R. 
§ 4.118, DCs 7800 to 7805).  Generally, in a claim for an increased rating, where the rating criteria are amended during the course of an appeal, the Board considers both the former and current schedular criteria because, should an increased rating be warranted under the revised criteria, that award may not be made effective before the effective date of the change.  See VAOPGCPREC 7-2003; VAOPGCPREC 3-2000; 38 U.S.C.A. § 5110(g); 38 C.F.R. § 3.114.  However, the amended skin regulations effective October 2008 are only applicable to claims received on or after October 23, 2008.  See 73 Fed. Reg. 54,708  (September 23, 2008).  The Veteran filed her claim for service connection for hidradenitis suppurativa in September 2004; therefore, the amended skin regulations effective October 2008 will not be addressed in the present decision.

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990). 

Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 
10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Hidradenitis Suppurativa Rating Analysis

The Veteran is in receipt of a 10 percent rating for service-connected hidradenitis suppurativa for the entire rating period, under the provisions of 38 C.F.R. 
§ 4.118 (Schedule of Ratings for the Skin), DC 7806.  She filed a request for an increased rating in excess of 10 percent in March 2005.  She contends that the hidradenitis suppurativa has spread to her arms and legs, and that her skin is constantly dry, no matter what she puts on it.

After a review of all the evidence in this case, lay and medical, the Board finds that, for the entire rating period on appeal, the criteria for an evaluation in excess of 10 percent for hidradenitis suppurativa have not been met for any period.  The Board finds that, throughout the rating period on appeal, the Veteran's hidradenitis suppurativa has not been manifested by lesions or scarring covering 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period, so as to warrant the next higher, 30 percent, rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.

The evidence shows that, while still in active service, the Veteran underwent a Medical Evaluation Board (MEB) physical examination pertaining to hidradenitis suppurativa in June 2004.  The examination report noted a one year history of hidradenitis suppurativa following a small post vaccination in 2003.  Since then, she had swollen lymph nodes in her axilla and groin regions.  She had seven incisions and drainages and multiple courses of antibiotics.  Physical examination revealed a one by two centimeter nodule in her left axilla, right axillary with tenderness to palpation, and a one by one centimeter nodule in the right groin area.  In a July 2004 memorandum, in response to the MEB, the Veteran wrote that, due to her hidradenitis suppurativa, she was unable to wear deodorant, shave, or be in extreme heat.  

Following separation from service, the Veteran was afforded a VA examination in June 2005.  She reported itching and intermittent pain.  She reported that, during flare-ups of pain, she was unable to raise her arm completely.  The skin disorder did not affect any part of the skin exposed to sun.  She further reported that she had been treated with topical medications and erythromycin during the last 12 months.  In terms of functional impairment, she reported that she had itching and pain in her arm as well as the groin area.  She reported that she had lost time from work on seven occasions due to hidradenitis suppurativa during the last year.  Skin examination revealed no ulceration, exfoliation, or crusting, and was normal.  

In October 2007, the Veteran sought treatment at the Audie L. Murphy Memorial VA Medical Center.  She was taking erythromycin and using hibiclens (an antimicrobial, antiseptic skin cleanser).  She reported that using clippers to clip hairs made her hidradenitis suppurativa worse.  When she felt that lesions were about to start, she would stay home and use hot towels to bring them out, about once or twice per month.  Skin examination revealed an area of one or two nodules in the axilla area that were non-tender to palpation.  No active lesions were noted in the inguinal area, although there were areas of hyperpigmentation where previous lesions had been.  There were some nodules in tracts that were not draining and were non-tender to palpation.  The doctor concluded that the condition was well-controlled with erythromycin and hibiclens.  

A June 2008 VA treatment note indicates that the Veteran's skin was free of rashes and masses, although a referral was made for a dermatologic consultation for recurrent skin infection manifesting in boils at the axilla, groin, and buttocks.  

An August 2008 VA treatment note indicates the Veteran reported insect bites on her upper arms and lower extremities, stating that she was bitten by spiders.  Skin examination revealed patches up to her bilateral upper extremities at her triceps area as well as a circular, macular skin patch on her right upper thigh, which appeared to be eczema.  There was no evidence of erythema or localized cellulitis or tenderness at the skin lesions.  

In September 2008, the Veteran had a dermatology consultation at the VA Medical Center.  She reported using topical erythromycin for the hidradenitis suppurativa, and dove soap and Vaseline for her dry skin.  Skin examination revealed multiple scars in the groin and axillae regions, and two 3 millimeter papillae on the right axilla and left labia majora.  There were no fluctuant or tender nodules.  There was also diffuse scaling with round, well-demarcated scaly plaques, measuring 10 to 20 by 8 millimeters on the arms and legs.  The doctor assessed hidradenitis suppurativa that was well-controlled, as well as xerosis plus atopic or nummular dermatitis.  The doctor recommended continuing erythromycin and adding topical clindamycin, and stated the Veteran could consider accutane, although it would make the xerosis/eczema much worse.  

The Veteran was afforded another VA examination in December 2008.  She reported intermittent pain, swelling, and purulent discharge, with itching and burning of the skin.  She had used lotions and ointments from the dermatology clinic constantly in the last 12 months.  Treatment was topical, and she had not taken any corticosteroids or immunosuppressive drugs.  She reported symptoms in the axilla, groin, and buttocks areas.  Skin examination revealed no evidence of axillary or pubic hidradenitis.  There were some granular nodules in the groin area, but no active infection or purulent drainage.  The examiner assessed pubic and axillary hidradenitis.     

At a June 2009 VA Medical Center dermatology visit, the Veteran reported she was not using any moisturizer.  She was using topical clindamycin and Dial soap, as well as Triamcinolone for her itchy, dry skin, which was not working.  Her hidradenitis was under fair control.  Skin examination revealed axillae with multiple scars, but no fluctuant or tender nodules.  There was diffuse scaling of the entire body with round, well-demarcated scaly plaques to the arms and legs.  The doctor continued the diagnoses of hidradenitis suppurativa that was well-controlled and xerosis plus atopic or nummular dermatitis.  Topical medications were continued.  

Based on the foregoing, the Board finds that, for the entire rating period on appeal, the weight of the evidence is against an evaluation in excess of 10 percent for hidradenitis suppurativa.  As stated above, the Veteran has been assigned a 10 percent evaluation under DC 7806.  A 10 percent evaluation is assigned when at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas are affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  The next higher, 30 percent, evaluation is assigned when 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas are affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  38 C.F.R. § 4.118.

In this case, the area of skin affected by hidradenitis suppurativa has not exceeded 20 percent of the entire body.  For example, at the June 2005 VA examination, the Veteran reported symptoms limited to the groin and axillae areas.  Skin examination in October 2007 revealed nodules only in the axillae areas.  Although scaly patches of skin were observed on the arms and legs in September 2008 and June 2009, these patches appear to be associated with xerosis and not the service-connected hidradenitis suppurativa.  Indeed, at the December 2008 VA examination, the Veteran reported symptoms of hidradenitis suppurativa only in the groin, axilla, and buttocks regions.  Thus, the amount of skin areas affected by hidradenitis suppurativa does not exceed 20 percent of the entire body or at least 5 percent of exposed areas.  Moreover, the Veteran has not taken any corticosteroids or immunosuppressive drugs.  Her treatment has been limited to topical antibiotic ointments.  Thus, the evidence does not more nearly approximate the minimum criteria for the next higher, 30 percent, evaluation under DC 7806.  

As above, the Board has considered whether any alternate diagnostic codes would allow for a higher rating.  DC 7802, which addresses scars that are superficial and nonlinear, is potentially applicable in light of the September 2008 dermatologist's findings of scarring in the axilla and groin regions.  A 10 percent evaluation is assigned under DC 7802 when the area affected is 144 square inches or greater.  Separate evaluations can be assigned if there are multiple qualifying scars; however, the medical evidence in this case does not demonstrate that any of the scarred areas measured 144 square inches or greater.  Thus, DC 7802 does not allow for an evaluation in excess of 10 percent.

Next, there were no unstable or painful scars, so DC 7804 does not apply.  There are no other applicable diagnostic codes that would allow for a higher evaluation.

In conclusion, the evidence does not support an evaluation in excess of 10 percent for hidradenitis suppurativa for the entire rating period on appeal.  As the preponderance of the evidence is against the claim for increase, the benefit-of-the-doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. 
§ 5107(b); 38 C.F.R. §§ 4.3, 4.7. 

Extraschedular Consideration

In addition to the foregoing, the Board has considered whether referral for an extraschedular evaluation is warranted for the Veteran's hidradenitis suppurativa.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2011).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  
38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

In this case, comparing the Veteran's disability level and symptomatology to the rating schedule, the degree of disability throughout the appeal period under consideration is contemplated by the rating schedule.  The Veteran's skin nodules and dependency on topical ointments directly correspond to the schedular criteria for the 10 percent evaluation for dermatitis or eczema (Code 7806).  In addition, the schedular criteria contemplate the percentage of skin areas affected, as well as reliance on therapies stronger than those used by this Veteran, including corticosteroids and immunosuppressive drugs.  For this reason, the Board finds that the assigned schedular ratings are adequate to rate the Veteran's hidradenitis suppurativa, and no referral for an extraschedular rating is required.  Finally, the Veteran has indicated that she is employed.  Consequently, the matter of entitlement to a total disability rating based on individual unemployability is not raised by the Veteran or the evidence of record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).


ORDER

Service connection for PTSD is granted.

An increased evaluation in excess of 10 percent for hidradenitis suppurativa is denied.  


____________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


